Citation Nr: 1537957	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980 and from May 1985 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  A Decision Review Officer (DRO) hearing was held in January 2015.  A transcript of the hearing has been associated with the record. 


FINDING OF FACT

Left shoulder arthritis was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded a VA examination in September 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that in July 1992, the Veteran sustained a left shoulder injury during physical training; Motrin and heat to the shoulder were recommended. In January 2002, the Veteran reported soreness of the left shoulder after lifting weights.  In April 2002, the Veteran complained of pain in his left shoulder for the past three months which was assessed as a resolving supraspinatus irritation.  On his July 2004 retirement report of medical history, the Veteran denied shoulder problems and clinical examination of the upper extremities was normal.  

An August 2005 treatment record from Maxwell Air Force Base (AFB) notes that the Veteran complained of intermittent left shoulder pain for the last 3 months.  He stated that was usually better after resting the shoulder, but that after lifting weights again, it got sore.  The assessment was a shoulder strain.  A November 2005 treatment record from Maxwell AFB notes that he was continuing to have left shoulder pain despite not lifting weights for weeks.  The assessment was arthropathy of the shoulder region.  A November 2005 MRI of the left shoulder showed a partial tear distal supraspinatus tendon along the anterior, inferior articular surface, and mild AC joint arthropathy.  A November 2005 record from Southern Orthopaedic Surgeons notes that the Veteran is a serious weight lifter and reported left shoulder pain since the previous summer without a history of trauma.  The provider notes that the MRI showed thinning of the rotator cuff and perhaps a partial thickness tear.

On September 2010 VA examination, the Veteran reported that he sustained an injury to his left shoulder in service during ball games.  On examination, there was anterior tenderness and slight swelling was present.  X-rays of the shoulder revealed slight evidence of acromioclavicular joint degenerative joint disease (DJD).  The diagnosis was tendinitis of the left shoulder.  After reviewing the record, the examiner concluded that the Veteran's left shoulder complaints in service were acute problems which went on to spontaneous resolution.  The examiner opined that it is less likely than not that the Veteran's current left shoulder disability was related to the left shoulder complaints in service. 

The record shows that the Veteran has continued to receive treatment for left shoulder problems.  A September 2011 MRI showed tendinopathy in the supraspinatus tendon and osteoarthritis of the left shoulder. 

A July 2012 private treatment record notes that the Veteran's left shoulder continues to bother him and that he believes it is related to an injury in service.  The provider noted some irritation of the rotator cuff with a tiny cyst at the insertion of the supraspinatus and small subacromial spur.  The provider stated while there is no way to know 100 percent, it is not unreasonable that the Veteran's left shoulder problems are related to his service.

At the January 2015 Decision Review Officer (DRO) hearing, the Veteran reported injuring his shoulder around 1992 in physical training and that he continued to have shoulder pain since, including periodic treatment at Maxwell AFB. 

The Board finds that the evidence of record does not support a finding of service connection for a left shoulder disability.  Initially, the Board notes that evidence does not show, and it is not alleged, that the Veteran's treatment records include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  

As to whether the Veteran's current left shoulder disability is otherwise related to service, the July 2012 private opinion indicating that the Veteran's left shoulder problems could be related to service is speculative and without supporting rationale.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that the July 2012 private opinion is not probative evidence in this matter.   

As such, the Board is focusing its analysis and basing its finding on the September 2010 examiner's opinion.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's in-service shoulder complaints and post service treatment to support his finding that the Veteran's in-service shoulder problems were acute and went on to spontaneous resolution.  Accordingly, the opinion is highly probative. 

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362   (2005); Layno v. Brown, 6 Vet. App. 465, 470   (1994).  In addition, arthritis is among the disabilities diseases listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In this case, however, the Veteran has not clearly asserted that he has experienced continuity of symptoms since service; rather, the evidence suggests that he has had problems with his shoulder intermittently, particularly following heavy weight lifting.  Moreover, as noted above, the only competent and persuasive medical evidence on the question does not support the existence of a medical nexus between arthritis (or other disabilities of the left shoulder) and service.

In the absence of any persuasive and probative evidence that the Veteran's current left shoulder disability is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's claim attributing his left shoulder disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking service connection for a left shoulder disability is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


